Case 2:05-cv-02301-ADS-ARL Document 610 Filed 11/14/18 Page 1 of 1 PageID #: 15565




                                  556 Peninsula Blvd., Hempstead, New York 11550
                          Phone: 516-489-6959 • Fax: 516-489-6958 www.brewingtonlaw.com

Frederick K. Brewington                                                              Oscar Holt III
Cathryn Harris-Marchesi                                                               Of Counsel
Tricia S. Lindsay
Julisa M. Proaño
                                                            November 14, 2018
    VIA ELECTRONIC CASE FILING
    Honorable Arlene R. Lindsay
    United States District Court Magistrate Judge
    United States District Court
    Eastern District of New York
    Long Island Federal Courthouse
    100 Federal Plaza
    Central Islip, New York 11722

                               Re:    MHANY Management Inc. v. County of Nassau, et al.,
                                      05-cv-2301 (ADS)(ARL)
    Dear Judge Lindsay:

            As you are aware this office is co-counsel for the Plaintiffs in the above referenced
    matter. The issue of Plaintiffs’ Fee Application is currently before Your Honor. That referral
    from Judge Spatt followed the trial in this matter, full post-trial proceedings, appeal, remand
    by the Second Circuit and final disposition of this matter by Judge Spatt as to the Garden City
    Defendants. The fee application referred to Your Honor on March 26, 2018 and has been fully
    briefed by the parties, with briefing being closed on the matter of the fees in April of 2018.
    We respectfully write to inquire if the Court requires anything further from Plaintiffs in order
    for this issue to be finalize with the Garden City Defendants.

             Thank you for your consideration.

                                                            Respectfully submitted,
                                                                 \S\
                                                            FREDERICK K. BREWINGTON

    cc:   All Counsel (via ecf)
    FKB:rw
